Citation Nr: 0826300	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1991. 
 
These matters are before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which confirmed and continued a 50 
percent rating for the veteran's service-connected bipolar 
disorder, as well as the 10 percent rating for his 
hypothyroidism.  By a June 2003 decision, the RO increased 
the rating for bipolar disorder to 70 percent effective 
October 4, 2000.  The Board also notes that the RO granted a 
total disability rating based upon individual unemployability 
due to service-connected disabilities (TDIU) in an October 
2003 rating decision, effective October 2001. 
 
The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in October 4, 2002, a 
transcript of which is of record. 

During April 2004 and January 2007, the Board remanded the 
appeal for further development.  The case has been returned 
to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The veteran's hypothyroidism is manifested by the need 
for medication and is otherwise asymptomatic by objective 
evidence. 

2.  From October 4, 2000 through October 3, 2001, the 
veteran's psychiatric disability manifested in occupational 
and social impairment with symptoms consisting of suicidal 
ideation, impaired impulse control and difficulty adapting to 
stressful circumstances.

3.  On and after October 4, 2001, the veteran's symptoms of 
psychiatric disability more closely approximate those which 
reflect total occupational and social impairment.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.119, Diagnostic 
Code 7903 (2007). 

2.  The criteria for a disability rating in excess of 70 
percent from October 4, 2000 through October 3, 2001 for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2007).

3.  The criteria for a 100 percent disability rating from 
October 4, 2001 for bipolar disorder are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9432 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an April 2001 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings and to submit 
lay statements from witnesses describing his symptoms and in 
what manner the disability has worsened.  A February 2007 
letter informed the veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  Further, the veteran was 
provided with the applicable rating schedule criteria in the 
January 2002 statement of the case.  The claim was last 
readjudicated in February 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, VA 
examination reports, Social Security Administration records 
and hearing testimony.  

In a January 2005 letter, sent to the veteran's latest 
address of record, the Agency of Original Jurisdiction (AOJ) 
informed the veteran of the consequences of failing to report 
for a scheduled VA examination; i.e., that his appeal shall 
be rated based on the evidence of record.  This letter was 
not returned as undeliverable.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (holding "that the law requires only 
that VA mail notice and then presume the regularity of the 
administrative process 'in the absence of clear evidence to 
the contrary'").  Thus, the Board observes that the veteran 
has been notified of the consequences of failing to report 
for a scheduled VA examination. 
 
The record reflects that a Highland Drive VA Medical Center 
(VAMC) staff member phoned, spoke to the veteran, verified 
his address, and told him of an appointment scheduled for him 
during February 2005, and then sent two reminder letters to 
the veteran notifying him of the scheduled VA examination.  
The record shows that he did not report to the examination.  
The veteran was sent a letter during March 2005, asking him 
to call and reschedule the examination.  However, the record 
does not show that he contacted the VAMC to reschedule.  The 
veteran was additionally scheduled for a June 2005 VA 
examination with two letters being sent and a phone call to 
his mother's house as a reminder; however, the file reflects 
the veteran did not report to the scheduled appointments.  
The RO again scheduled examinations for the veteran during 
March 2006, with two letters sent to the veteran to notify 
him of the scheduled appointments.  The veteran did not 
appear at the scheduled examinations.  In this regard, the 
Board observes that VA's duty to assist is not a one-way 
street; the veteran also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, the Board observes that VA has 
made more than reasonable efforts to afford the veteran a 
contemporaneous VA examination in conjunction with this 
appeal. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran provided information 
concerning the impact of his disability on his daily 
functioning to the VA examiner and during his VA psychiatric 
hospitalizations.  Additionally, the veteran received both 
mental status and general examinations in conjunction with 
his request for Social Security disability benefits during 
November 2002 and January 2003 respectively.  The examiners 
requested and received substantial information concerning the 
veteran's ability to work and the affect of his disability on 
his daily life during these examinations.  The veteran also 
submitted statements in which he described how his disability 
affected his daily life and his ability to work.  Thus, the 
veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Hypothyroidism

As discussed earlier, the veteran failed to report to a 
scheduled VA examination that might have provided further 
insight into the current severity of his hypothyroidism. His 
failure to cooperate with VA has made it impossible to obtain 
the evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, 1 Vet. 
App. at 193.  However, as the veteran did report to an 
earlier VA examination, the Board will proceed with the claim 
based on the evidence of record.  See 38 C.F.R. § 3.655 
(2007). 

A 100 percent rating is warranted for hypothyroidism when 
manifested by cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  A 60 percent rating 
requires muscular weakness, mental disturbance, and weight 
gain.  A 30 percent rating is warranted for fatigability, 
constipation, and mental sluggishness.  A 10 percent rating 
is warranted when manifested by fatigability, or continuous 
medication required for control of symptoms.  38 C.F.R. § 
4.119, Diagnostic Code 7903.

The veteran was afforded a VA examination during December 
2000.  The veteran's subjective complaints included cold 
intolerance, fatigueability, and lethargy; but without 
constipation.  The veteran reported he had a fair appetite 
and occasional cramps in his legs.  He complained of 
decreased memory with poor short-term memory and decreased 
auditory acuity.  No change in voice was noted.  The 
objective findings included a fair memory and strong muscle 
strength.  The examiner indicated the veteran appeared 
sleepy.

During an RO hearing conducted during October 2002, the 
veteran complained of fatigue, but indicated that he had 
always associated being tired with being depressed and he 
went on to indicate his doctors were not sure of the 
correlation.  He additionally indicated that his thought 
processes were slow but sped up when he was manic.  The 
veteran additionally indicated that he was always cold, which 
had been worse the previous five years.  He also said that he 
took synthroid for his thyroid condition.  

A November 2002 treatment note indicates that the veteran's 
thyroid medication had been increased approximately two 
months before and that the veteran's TSH levels were 
continuing to drop.

A January 2004 treatment note indicates that the veteran was 
complaining of fatigue.  The physician indicated this could 
be because of his thyroid levels.  

A May 2004 treatment note indicates that the veteran's 
thyroid levels were declining, when compared to April 2004.  
The veteran was not referred to endocrinology because the 
examiner believed if the veteran took his course of treatment 
as prescribed, his hypothyroidism would be controlled.  The 
veteran denied any cold or heat intolerance; denied gaining 
any weight; and denied dry skin.  The examiner determined the 
veteran to be asymptomatic.  A VA treatment note dated 
November 2006 indicates that the veteran admitted to not 
taking his synthroid on a regular basis.  The veteran's TSH 
was noted as slightly elevated at that time.  

Social Security Administration records note that during 
November 2002, the veteran was given a physical examination 
for disability purposes.  The veteran reported occasional 
cold intolerance.  He denied acute constipation or any 
difficulty in voiding.  
 
The Board finds the objective findings in the medical 
evidence of record are entitled to greater probative weight 
than the veteran's subjective complaints at the time of the 
examination and at his hearing.  Additionally, a VA examiner 
determined the veteran to be asymptomatic and posited that 
his hypothyroidism would be adequately controlled if he took 
his medication as prescribed. 
 
Moreover, the veteran's subjective complaints are the same as 
those currently being compensated under his bipolar disorder 
condition.  In this regard, the evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2007).  The Court has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has held that separate awards may be granted only 
when "none of the symptomatology for ... [each of the 
claimed] conditions is duplicative of or overlapping with the 
symptomatology of the other ... conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994). 
 
The veteran is in receipt of a 70 percent evaluation for his 
bipolar disorder based on symptoms including fatigue, mental 
disturbance, depression and attention and concentration 
impairment.  The rating for that condition also contemplates 
memory impairment. 
 
In this case, the veteran's subjective complaints are already 
being compensated for under other service-connected 
disabilities, and the objective findings essentially show a 
normally functioning thyroid with the use of medication.  
Thus, the Board finds that there is no basis for an 
evaluation in excess of the 10 percent rating currently 
assigned for his thyroid disorder.  See 38 C.F.R. § 4.14. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Bipolar Disorder

As discussed previously, the veteran failed to report to a 
scheduled VA examination that might have provided insight 
into the current severity of his mental condition.  His 
failure to cooperate with VA has made it impossible to obtain 
the evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, 1 Vet. 
App. at 193.  However, as the veteran did report to an 
earlier VA examination and the veteran's claims file contains 
hundreds of pages of medical records describing the veteran's 
bipolar condition, the 
Board will proceed with consideration of the claim based on 
the evidence of record.  See 38 C.F.R. § 3.655 (2007). 

The veteran's service-connected bipolar disorder is currently 
rated 70 percent disabling under the provisions of Diagnostic 
Code 9432 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2007).  The regulations are cited, in pertinent 
part, below: 
 
A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 
 
A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 
 
One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  While the Rating Schedule does 
indicate that the rating agency must be familiar with the 
DSM IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130 (2007).  

Turning to the evidence, the veteran was treated on October 
4, 2000 at the VA Outpatient Clinic at University Drive.  The 
examiner indicated that the veteran realized he was mildly 
depressed and that for the first time he was seeing how 
impaired he was from his mental illness.  The veteran stated 
that he was sleeping a lot.  The examiner noted that the 
veteran did not seem to have a lot of outside interests.  The 
veteran denied any suicidal ideation or any history of 
suicide attempts.  The objective examination determined that 
the veteran was a pleasant, well-nourished gentleman with a 
somewhat mildly depressed affect.  The veteran was to be seen 
again in six months for follow up.

During November 2000, the veteran was admitted voluntarily to 
the Highland Drive VAMC with the chief complaint of a 
depressed mood and suicidal thoughts with a passive death 
wish.  He indicated that he had been binging on crack 
cocaine.  The veteran indicated he was still working at the 
Post Office.  The veteran denied psychotic symptoms, 
obsessive-compulsive symptoms or eating disorders.  He was 
alert and oriented times three; had a flat mood with angry 
undertones; and his thought content was intact with no 
evidence of psychosis.  The veteran displayed poor insight 
and took little responsibility for his substance abuse.  The 
veteran's GAF score at that time was 40.  After approximately 
one week in mental health treatment, the veteran was 
transferred to CTAD - a VA drug treatment and rehabilitation 
program, where he remained for approximately one week.  
During this time period, December 2001, the veteran had an 
altercation with staff members at the CTAD and police were 
called due to his aggressive manner.  The veteran was 
assessed in regard to being admitted to drug rehabilitation.  
The examiner indicated that he had an Axis I diagnoses of 
bipolar disorder, substance-induced mood disorder, and crack 
cocaine abuse with an Axis IV, psychosocial stressor level 
being severe, due to chronic addiction.  The veteran received 
a GAF score of 50.  The veteran received individual 
psychotherapy.  The physician indicated that the veteran was 
extremely depressed earlier in the month but felt better.  
The veteran denied any suicidal ideation, active or passive.  
He denied psychosis or hallucinations.  The examiner 
indicated that the veteran had speech within normal limits 
and intact memory, concentration and attention.  The veteran 
was given a GAF score of 45.     

The veteran was afforded a VA examination during December 
2000 to assess the degree of his psychiatric disability.  The 
examiner indicated that the veteran was admitted to Highland 
Park VAMC during August 2000 because of depression and job 
related stress.  He had been a supervisor at the Post Office 
and requested to be demoted to custodian in an effort to 
lower his stress levels.  He became increasingly despondent 
and depressed.  The examiner indicated that the veteran felt 
at the end of his rope and had very seriously contemplated 
suicide at one time because he felt embarrassed by his mental 
illness and being a disappointment to his family.  The 
examiner described the veteran's symptoms during a depressed 
period as being withdrawn, sleeping incessantly, hopeless and 
feeling helpless.  When in a manic state, the veteran's 
mental illness manifested in sleep disturbance, being 
irritable and mouthy, spending too much money, and generally 
engaging in activities in a haphazard manner.  The examiner 
indicated that the veteran's cycling had significantly 
interfered with the veteran's employment.  

On objective examination, the veteran was alert, oriented in 
all three spheres, in good contact with the routine aspects 
of reality and showed no signs or symptoms of psychosis.  
There were no delusions, persecutory feelings, suspiciousness 
or paranoia.  The veteran denied hallucinations.  The 
examiner indicated the veteran generally spoke in normal 
tones, rhythms and rates but became irritated, agitated and 
vociferous when he believed the examiner lacked understanding 
and support of his particular positions.   The examiner noted 
that the veteran was an irritable man with a very quick 
temper which seemed to be part and parcel of his bipolar 
disorder.  The examiner found the veteran to be overwhelmed 
with his psychiatric disability; his mood was depressed and 
his affect was at times under-responsive and at other times 
over-responsive but never clearly well modulated.  The 
veteran's memory and intellect appeared to be intact in 
general and of superior capacity though his concentration and 
attention were adversely affected by his mental illness.  
Insight and judgment were described as generally intact.  The 
examiner determined the veteran had an Axis I diagnosis of 
bipolar disorder, mixed type.  He was given a GAF score of 55 
due to bipolar disorder and a GAF score of 40 due to 
polysubstance dependence and bipolar disorder.   The examiner 
concluded that the veteran's bipolar disorder was not of 
sufficient severity to render him totally and permanently 
unemployable at that time.  The examiner deemed the veteran 
competent and employable.

A March 2001 treatment note indicates that the veteran had 
been discharged from the Butler VA rehabilitation program 
where he was treated for cocaine addiction from February to 
March 2001.  He subsequently relapsed and went back to using 
crack cocaine.  The veteran also indicated that he had went 
back to work at the Post Office; however, he stated that he 
was considering requesting disability from the Post Office.  
The veteran's psychiatrist told the veteran that he did not 
think disability was the answer but that his priority should 
be recovery.  The veteran was ambivalent to the physician's 
suggestions concerning treatment.  Later that month, the 
veteran received individual therapy and indicated that he may 
not be able to do the custodial job that he had been 
reassigned to.  He indicated he felt anxious and sad.  The 
examiner indicated the veteran had good insight, fair 
judgment and suicidal ideation with no plan.  The examiner 
gave the veteran a GAF of 50.  

The veteran was admitted to the Butler Domiciliary program 
for treatment of drug and alcohol problems from May 1, 2001 
until May 9, 2001.  He was discharged from Butler for 
noncompliance with the program due to missing appointments.  
The record indicates the veteran was alert, oriented times 
three, and maintained good relationships with staff and other 
patients during this time period.

A July 2001 treatment record indicates the veteran was 
admitted for evaluation of depression and suicidal ideation.  
The veteran indicated that he still had a job with the Post 
Office but had been on medical leave since March 2001.  The 
veteran was alert and oriented times three.  He presented as 
depressed but answered the examiner's questions appropriately 
and appeared well kempt.  After approximately five days, the 
veteran was sent to CTAD, alcohol and drug rehabilitation 
program.  He attended group sessions for approximately two 
weeks.  

During August 2001, the veteran was admitted to the 
residential rehabilitation treatment program for his drug and 
alcohol abuse.  The veteran was neatly dressed; alert; 
adequately groomed; odorless; coherent; oriented times four; 
not homicidal or suicidal; friendly; cooperative; 
apprehensive; and with adequate insight demonstrated.  
However, as the veteran's urine test came back positive for 
drugs when admitted to the program, he was asked to leave, 
with the possibility of coming back when he had not used 
drugs for at least thirty days.  The veteran was then 
referred to the outpatient domiciliary program for drug and 
alcohol addiction treatment.  The veteran was described as 
being alert and cooperative, with intact sensorium and 
cognitive ability.  He was oriented times four.  The veteran 
showed no recent or remote memory deficits but his attention 
and concentration were impaired.  The veteran had no 
delusions or hallucinations and affect was appropriate as to 
thought content.  The veteran's insight and judgment were 
reported as fair.  He received a GAF score of 40, with a 
reported highest GAF score of 50 during the previous year.  

During September 2001, the veteran was transferred to the 
residential inpatient rehabilitation treatment program for 
his substance abuse problem.  During this period, the veteran 
reported a depressed mood with no suicidal ideation.  The 
veteran exhibited no psychotic symptoms and was casually 
dressed and groomed.  He was cooperative, forthcoming, and 
oriented times three.  His speech was normal and his thoughts 
were goal directed.  He denied hallucinations, delusions or 
paranoia.  The veteran was given a GAF score of 45.  The 
veteran was discharged from the residential treatment program 
during November 2001, due to his screening positive for 
cocaine.

The veteran was admitted to the hospital one day after being 
irregularly discharged during November 2001 from the 
inpatient drug and alcohol rehabilitation program, 
complaining of depression and suicidal ideation; although he 
had no plan to harm himself.  The veteran indicated he had 
suicidal ideations two years before but did not act on them.  
Additionally, the veteran indicated that he had become 
increasingly more depressed and had been off his psychiatric 
medications for the previous three days.  He was hospitalized 
due to depression and suicidal ideation with no intent from 
November 21, 2001 until December 1, 2001.  During this time 
period, the veteran was alert and oriented with appropriate 
behavior towards staff and other patients.        

A letter from the Post Office indicates the veteran was 
medically retired on October 4, 2001 due to his bipolar 
disorder.  A letter from the Office of Personnel Management 
(OPM) dated February 2003 indicated that the veteran was 
approved for disability retirement primarily because of his 
bipolar disorder.

During the veteran's RO testimony at his hearing conducted 
during October 2002, the veteran testified he was medically 
retired from the Post Office in approximately August 2001.  
He indicated that he had a breakdown approximately several 
months before his retirement.  He further described that at 
the time of his breakdown, he was requested to go on 
disability but instead the veteran asked to be given a 
custodial job.  Concerning his symptoms, the veteran 
indicated that he had anxiety but no panic attacks and 
suicidal ideation at times but no attempts.  The veteran 
additionally indicated that he had been hospitalized for 
psychiatric reasons for the three months prior to the 
hearing.  

From October 4, 2000 and October 3, 2001, the veteran's 
psychiatric disorder manifested in occupational and social 
impairment with deficiencies in most areas due to symptoms 
consisting of suicidal ideation without plan, impaired 
impulse control and difficulty adapting to stressful 
circumstances.  However, total occupational and social 
impairment is not shown by the objective evidence.  While 
some suicidal ideation was noted, neither the treatment 
records nor GAF scores assigned reflect that the veteran was 
a persistent danger to himself or others.  He was oriented, 
and his memory was not shown to be significantly impaired.  
Thought processes and communication were not grossly impaired 
nor was he unable to maintain minimal personal hygiene.  
Additionally, he was shown to be oriented.  The Board notes 
that the veteran was hospitalized during this time period; 
however, the vast majority of the time he was hospitalized 
consisted of treatment for drug abuse problems.  
Additionally, the Board notes that the VA examiner, in an 
examination dated December 2000, clearly indicates that the 
veteran was employable, in his opinion.  There is a lack of 
contrary opinion located in the veteran's claims file.  The 
first objective evidence of the complete occupational 
disability consists of the statement from the veteran's 
former employer, the Post Office, indicating that he had been 
medically retired as of October 4, 2001 due to his bipolar 
disorder.

In summary, the medical evidence indicates that the veteran's 
bipolar disorder more nearly approximates total occupational 
and social impairment due to the manifestations of bipolar 
disorder as of October 4, 2001, when the Post Office 
medically retired him due to his mental disability.  Although 
the medical evidence does not clearly reflect the symptoms 
listed in the criteria for a 100 percent rating, in rating a 
mental disability VA is required to consider all the symptoms 
that affect social and occupational functioning, not just the 
specific symptoms listed in the Rating Schedule.  The 
presence of all of those symptoms is not required.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Moreover, where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Thus, the Board 
finds that his former employer's conclusion that the veteran 
is totally disabled due to his bipolar disorder, coupled with 
his current repeated hospitalizations for bipolar symptoms, 
more closely approximate the criteria for the 100 percent 
evaluation.

Extraschedular

The Board has also considered whether the veteran's thyroid 
and bipolar disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted for his disabilities prior to the 
assignment of a 100 percent schedular rating.  See 38 C.F.R. 
§ 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria for both hypothyroidism and bipolar disorder 
reasonably describe the veteran's disability level and 
symptomatology, and provide for higher ratings based on 
greater symptomatology up to a 100 percent evaluations for 
total disability.  Thus, his disability picture for both 
hypothyroidism and bipolar disorder are contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.   

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an evaluation for bipolar disorder in excess 
of 70 percent from October 4, 2000 through October 3, 2001, 
is denied.

A 100 percent disability rating for bipolar disorder is 
granted from October 4, 2001, subject to the laws and 
regulations pertaining to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


